This is a motion to dismiss the appeal in this action on the ground that appellant has failed to comply with that portion of rule VIII of the rules of the Supreme Court and District Courts of Appeal, reading as follows: "The briefs must present each point separately, under an appropriate heading, showing the nature of the question to be presented." The brief here consists of about four pages of printed matter, all under the heading "statement of the case." There is no pretense of a heading to show the nature of the point to be discussed. It evidences an entire disregard of the rule — probably on the theory that since the brief is short this court could with little labor read it in its entirety. In cases of a direct violation of the rule where are we to draw the line if not by requiring a substantial compliance with the rule? If four pages can be filed without incurring the penalty of dismissal, why not twice or five or ten times that number and so on until the rule becomes a dead letter? We think we must require compliance with the rule in all cases.[2] Appellant's brief was filed April 27, 1928. No substantial prejudice can result to respondent by giving appellant an opportunity to correct his error. *Page 702 
Appellant's brief is stricken from the files and he is given thirty days within which to file his opening brief.
Craig, J., concurred.
Works, P.J., being absent, did not participate in this opinion.